EXHIBIT 10.1

 

EMPLOYMENT, CONSULTING AND NONCOMPETITION AGREEMENT (the “Agreement”), dated as
of May 15, 2003, between Arvest Holdings, Inc., an Arkansas corporation
(“Parent”), Superior Financial Corp., a Delaware corporation (the “Company”) and
C. Stanley Bailey (the “Consultant”).

 

WHEREAS Parent, AHI Acquisition, Inc., an Arkansas corporation (“Sub”) and the
Company intend to enter into an Agreement and Plan of Merger, dated the date
hereof (the “Merger Agreement”), pursuant to which the Company shall become a
subsidiary of Parent upon the consummation of the transactions contemplated by
the Merger Agreement;

 

WHEREAS as a condition to the willingness of Parent and Sub to enter into the
Merger Agreement, Parent has requested that the Consultant enter into this
Agreement; and

 

WHEREAS from and after the Effective Time (as defined in the Merger Agreement),
the Consultant wishes to provide services as an employee of, and consultant to,
Parent and the Company for the period provided in this Agreement and Parent and
the Company each wish to have the Consultant provide such services for such
period, on the terms and conditions provided set forth herein.

 

NOW, THEREFORE, in consideration of the mutual agreements, provisions and
covenants contained herein, and intending to be legally bound hereby, the
parties hereto agree as follows:

 

1.  Term; Effectiveness.    (a)  Effective as of the Effective Time, the
Consultant shall continue his employment with the Company as a full-time regular
salaried employee for the 90-day period immediately following the Effective Time
(the “Employment Term”). Immediately following the expiration of the Employment
Term, the Consultant shall cease to be an employee of the Company, and shall
commence providing consulting services as an independent contractor to Parent
and the Company for the immediately succeeding two-year period (the “Consulting
Term”); provided, however, that the Consultant’s employment under this Agreement
may be terminated at any time prior to the end of the Employment Term or the
Consulting Term pursuant to the provisions of Section 4. The Consultant agrees
and acknowledges that the Company has no obligation to extend the Consulting
Term or to continue the retain the services of the Consultant after expiration
of the Consulting Term, and the Consultant expressly acknowledges that no
promises or understandings to the contrary have been made or reached. This
Agreement shall be null and void ab initio and of no further force and effect if
the Effective Time does not occur or the Merger Agreement is terminated prior to
the Effective Time.

 

2.  Duties and Responsibilities.    (a)  During the Employment Term, the
Consultant shall assist Parent and the Company with the post-merger integration
and transition of the business and operations of the Company, under the
direction of the board of directors of Parent (the “Parent Board”). During the
Employment Term, the Consultant’s principal place of employment shall be at the
Company’s principal executive offices or at such other location or locations as
determined from time to time by the Parent Board, consistent with the needs of
the Company and as required in connection with the performance of the
Consultant’s duties hereunder, and the Consultant acknowledges that the
Consultant’s duties and responsibilities shall require the Consultant to travel
on business to the extent necessary to fully perform the Consultant’s duties
hereunder. During the Employment Term, the Consultant shall devote all of the
Consultant’s business time, energy and skill to the business of the Company and
the performance of the Consultant’s duties hereunder, and shall use the
Consultant’s best efforts to faithfully and diligently serve the Company.

 

(b)    During the Consulting Term, the Consultant shall provide special advice,
information and guidance to Parent and the Company with respect to strategic,
legal and global matters (including without limitation, outstanding lawsuits
involving the Company) drawing on the Consultant’s prior service with the
Company and his knowledge regarding the business and operations of the Company.
During the Consulting Term, the Consultant shall be available to Parent and the
Company at all reasonable times via email and telephone and shall be reasonably
available to meet with Parent and the Company on an as-needed basis.



--------------------------------------------------------------------------------

(c)  During the Employment Term and the Consulting Term, the Consultant shall
report directly to the Parent Board or such other member or members of senior
management of Parent or the Company as designated from time to time by the
Parent Board.

 

3.  Compensation and Related Matters.    (a)  During the Employment Term, the
Company shall pay the Consultant a base salary (“Base Salary”), payable in
accordance with the applicable payroll practices, at a monthly rate equal to
$43,750.

 

(b)  During the Consulting Term, for services rendered under this Agreement, the
Company shall pay the Consultant compensation, payable monthly or quarterly as
mutually agreed, at an annual rate of $105,000 for the first year of the
Consulting Term and an annual rate of $52,500 for the second year of the
Consulting Term (the “Consulting Fee”). For each year during the Consulting
Term, the Company shall pay the Consultant, upon presentation of evidence
satisfactory to the Company, an additional amount equal to the self-employment
tax actually paid by the Consultant in respect of the Consulting Fee for such
year (after giving effect to all self-employment taxes and payroll taxes paid by
the Consultant in respect of all other wages and other self-employment income
earned by the Consultant for such year) less fifty (50%) percent of the Medicare
portion of self-employment taxes paid in respect of the Consulting Fee for such
year.

 

(c)  In consideration of the Consultant’s agreement to the restrictive covenants
set forth in Sections 6, 7 and 8, the Company shall pay the Consultant
additional consideration in an amount equal to $1,412,250 (the “Restrictive
Covenant Consideration”), payable in substantially equal monthly installments
over the Applicable Period (as defined in Section 7(a)).

 

(d)  During the Employment Term, the Consultant shall be entitled to participate
in the employee benefit plans and programs generally available to senior
executives of the Company as made available by the Company to such executives
from time to time, subject to the terms of such plans and programs; provided,
however, that the Consultant expressly agrees that the Consultant shall not be
entitled to participate in any cash or equity-based incentive plans or programs
of the Company (and, for the avoidance of doubt, shall not be entitled to
participate in any plans or programs of any kind sponsored or maintained by
Parent and its subsidiaries and affiliates (other than the Company and its
subsidiaries and affiliates) except to the extent required by law). Parent and
the Company shall reimburse the Consultant for the Consultant’s reasonable and
necessary business expenses in accordance with its then prevailing policy for
senior executives (which shall include appropriate itemization and
substantiation of expenses incurred).

 

(e)  Within five (5) business days following the Effective Time, Parent shall
cause to be deposited in escrow with Miller, Hamilton, Snider & Odom, LLC (the
“Escrow Agent”) an amount equal to the sum of (i) aggregate Consulting Fee
payable to the Consultant for the entire Consulting Term and (ii) the
Restrictive Covenant Consideration. The Escrow Agent shall cause such escrowed
funds to be deposited in an account maintained at Citibank, N.A. (or such other
nationally recognized banking institution as mutually agreed by the parties).
The parties acknowledge and agree that the Consultant, in the Consultant’s sole
discretion, selected Miller, Hamilton, Snider & Odom, LLC as Escrow Agent.
During the Consulting Term, except as provided below, the Escrow Agent shall
make payments (from such deposited amounts) of the Consulting Fee to the
Consultant in accordance with the first sentence of Section 3(b). During the
Applicable Period, except as provided below, the Escrow Agent shall make
payments (from such deposited amounts) of the Restrictive Covenant Consideration
to the Consultant in accordance with Section 3(c). The Consultant may direct the
investment of amounts deposited with the Escrow Agent, and any earnings or
losses on such amounts shall inure to the benefit of the Consultant and be
distributed at the end of the Applicable Period. The obligations of Parent and
the Company under this Agreement to pay or cause to be paid the aggregate
Consulting Fees and Restrictive Covenant Consideration shall be deemed satisfied
by the deposit of such amounts with the Escrow Agent, and the Consultant shall
bear the risk of any loss of principal with respect to such deposited amounts.
Notwithstanding anything to the contrary in this Section 3(e), the Escrow Agent
shall cease making future payments of the Consulting Fee or Restrictive Covenant
Consideration to the Consultant if Parent or the Company obtains a judgment from
a court of competent

 

2



--------------------------------------------------------------------------------

jurisdiction that (i) holds that the Consultant has materially breached the
Consultant’s obligations under this Agreement and (ii) awards monetary damages
to Parent or the Company, in which case the Escrow Agent shall pay to Parent or
the Company from such deposited amounts the amount so awarded as damages, and
the remaining funds on deposit, if any, shall continue to be paid to the
Consultant in accordance with the foregoing provisions of this Section 3(e).

 

4.  Termination of Services; Obligations upon Termination.    (a)  The
Consultant’s obligation to provide consulting services under this Agreement may
be terminated by any party at any time and for any reason, and without any
advance notice, provided that the Consultant (i) shall not be permitted to
voluntarily terminate this Agreement during the Employment Term and (ii) shall
be required to give at least 90 days advance written notice of any voluntary
termination of his services during the Consulting Term.

 

(b)  Following any termination by the Consultant of the Consultant’s obligation
to provide consulting services during the Consulting Term, or by Parent or the
Company for Cause (as defined below) at any time, (i) Parent shall pay or cause
to be paid to Consultant all Base Salary and Consulting Fee payments accrued
through the date of termination, to the extent unpaid, and any unreimbursed
business expenses pursuant to Section 3, (ii) Parent and the Company shall cease
to have any obligations to Consultant under this Agreement to make any further
Consulting Fee payments and (iii) the undistributed portion of the amount
deposited in respect of Consulting Fees with the Escrow Agent under Section 3(e)
shall at such time be returned to Parent or the Company.

 

(c)  Following any termination of the Consultant’s obligation to provide
consulting services by Parent or the Company without Cause, or by reason of the
Consultant’s death or disability (for this purpose, the Consultant shall be
deemed to have a disability if the Consultant would be entitled to long-term
disability benefits under the Company’s long-term disability plan as in effect
on the date hereof, without regard to any waiting period under such plan or
whether the Consultant is actually participating in such plan at such time),
Parent shall continue to pay or cause to be paid to Consultant (or Consultant’s
estate, as the case may be), at such times as such payments would have been made
had the Consultant’s obligation to provide consulting services not been so
terminated, the Consulting Fee payments that Consultant would have received
through the remainder of the Consulting Term had the Consultant’s services not
been so terminated, and any unreimbursed business expenses pursuant to Section
3.

 

(d)  For purposes of this Agreement, “Cause” means a material breach by
Consultant of his duties and obligations under this Agreement, which Consultant
fails to cure within 5 days following receipt by Consultant of written notice
from Parent or the Company describing such breach in reasonable detail.

 

(e)  Notwithstanding the termination of the Consultant’s obligation to provide
consulting services under this Agreement, the Consultant shall remain subject to
the Consultant’s other obligations under this Agreement (including under
Sections 6, 7 and 8) and, for the avoidance of doubt, the Company shall continue
to be obligated to make payments of the Restrictive Covenant Consideration to
Consultant (or Consultant’s estate, as the case may be) in accordance with
Section 3(c).

 

5.  Acknowledgments.    (a)  The Consultant acknowledges that the Company has
expended and shall continue to expend substantial amounts of time, money and
effort to develop business strategies, customer relationships, employee
relationships and goodwill and build an effective organization. The Consultant
acknowledges that during the Consultant’s prior employment with the Company, the
Consultant has become familiar with the Company’s Confidential Information (as
defined below), and that during the Employment Term and Consulting Term the
Consultant may become familiar with Parent’s Confidential Information.

 

(b)  The Consultant acknowledges that Parent and the Company have a legitimate
business interest and right in protecting Parent’s and the Company’s
Confidential Information, goodwill, employee and customer relationships, and
that Parent and the Company would be seriously damaged by the disclosure of
Confidential Information and the loss or deterioration of its customer and
employee relationships. The Consultant further acknowledges that Parent is
entitled to protect and preserve the going concern value of the Company to the
extent permitted by law and that Parent and Sub would not have entered into the
Merger Agreement without the Consultant’s agreement to enter into this
Agreement.

 

3



--------------------------------------------------------------------------------

(c)  The Consultant agrees that the covenants contained in this Agreement are
reasonable and appropriate in light of the consideration to be paid by Parent,
and to be received by the Consultant, in connection with the transactions
contemplated by the Merger Agreement and under this Agreement. The Consultant
further acknowledges that, notwithstanding the Consultant’s compliance with the
covenants contained in this Agreement, the Consultant has other opportunities to
earn a livelihood and adequate means of support for the Consultant and the
Consultant’s dependents.

 

6.  Nondisclosure of Confidential Information.    (a)  In the course of the
Consultant’s involvement in Parent’s and the Company’s activities or otherwise,
the Consultant has obtained and may obtain Confidential Information. All
Confidential Information has been and shall be provided subject to the
Consultant’s continuing obligation to protect the Confidential Information. In
consideration of, and as a condition to, the Consultant’s continued access to
and receipt of Confidential Information, and without prejudice to or limitation
on any other confidentiality obligations imposed by agreement or by law, the
Consultant undertakes to use Confidential Information, whenever provided, in
accordance with any restrictions placed by the Company on its use or disclosure.
The Consultant hereby agrees to hold in a fiduciary capacity, for the benefit of
the Company, all Confidential Information that the Consultant may acquire,
learn, obtain or develop (or may have acquired, learned, obtained or developed)
while an employee of or consultant to Parent or the Company. The Consultant
shall not, while an employee of or consultant to Parent or the Company or at any
time thereafter, directly or indirectly use, lecture upon, publish, communicate,
disclose or otherwise divulge, for the Consultant’s own benefit or for the
benefit of any third party, any Confidential Information, other than:

 

  (i)   as required by, or on behalf of, Parent or the Company in furtherance of
Parent’s and the Company’s business, or otherwise with the advance written
consent of a duly authorized officer of Parent and the Company;

 

  (ii)   as required by law or as ordered by a court; provided, however, that in
such event, or if the Consultant receives a request to disclose Confidential
Information to a court, (A) the Consultant shall promptly notify in writing the
Company, and consult with and assist Parent and the Company in seeking a
protective order or request for other appropriate remedy, (B) in the event that
such protective order or remedy is not obtained, or if Parent and the Company
waive compliance with the terms hereof, the Consultant shall disclose only that
portion of the Confidential Information which, in the written opinion of the
Consultant’s legal counsel, is legally required to be disclosed and shall
exercise its commercially reasonable efforts to assure that confidential
treatment shall be accorded such Confidential Information by the receiving
person or entity and (C) Parent and the Company shall be given an opportunity to
review the Confidential Information prior to disclosure thereof; or

 

  (iii)   with respect to matters that are generally known to the public other
than as a result of the Consultant’s breach of this Agreement.

 

(b)  For purposes of this Agreement, “Confidential Information” means trade
secrets and confidential or proprietary information, knowledge or data, whether
or not reduced to writing or other tangible medium of expression, including
confidential or proprietary matters relating to the business, operations and
strategies (including products, services, processes, know-how, designs,
developments, techniques, formulas, methods, mask works, developmental or
experimental work, improvements, discoveries, inventions, ideas, source and
object codes, programs, matters of a literary, musical, dramatic or otherwise
creative nature, writings and other works of authorship, plans for research and
development, marketing and selling, reengineering, customers, contact persons,
software, licenses, suppliers, possible new business ventures and/or expansion
plans), financial affairs (including costs and profits, business plans, budgets
and projections and related information) and organizational and personnel
matters (including skills evaluations, compensation, personal employee
information, personnel files, organizational structure, reporting lines,
succession planning and historical records) of (i) Parent or the Company or (ii)
customers, suppliers or contractors of Parent or the Company and any other third
parties in respect of which Parent or the Company has a business relationship or
owes a duty of confidentiality. Without limiting the foregoing, the existence
of, and any information concerning, any dispute between the Consultant and
Parent or the Company shall constitute Confidential Information, except that the
Consultant may disclose

 

4



--------------------------------------------------------------------------------

information concerning such dispute to the court that is considering such
dispute or to the Consultant’s legal counsel (provided that such counsel agrees
not to disclose any such information other than as necessary to the prosecution
or defense of such dispute).

 

(c)  The Consultant further agrees that the Consultant shall not publicly
disclose the terms of this Agreement, except to the Consultant’s immediate
family and the Consultant’s financial and legal advisors, or as may be required
by law or ordered by a court or as otherwise required herein.

 

7.  Noncompetition.    (a)  The Consultant agrees that the Consultant shall not,
during the Employment Term or the three-year period immediately following the
expiration of the Employment Term (without regard to whether Consultant’s
services as an employee or consultant under this Agreement have been terminated
prior to the scheduled expiration of the Employment Term or the Consulting Term)
(such three-year period, the “Applicable Period”) directly or indirectly:

 

  (i)   form, or acquire a five (5%) percent or greater equity ownership, voting
or profit participation interest in, or actively participate in, control,
manage, finance a five (5%) percent or greater interest of, or invest a five
(5%) percent or greater interest in, any Competitor (as defined below); or

 

  (ii)   except as set forth in Section 7(c), associate (which, as used in this
Section 7, shall include association as an officer, employee, partner, director,
consultant, agent, representative or advisor) with any Competitor.

 

The Consultant acknowledges that engaging in any of the activities described in
the preceding sentence shall inevitably require the use and/or disclosure of
Confidential Information.

 

(b)  For purposes of this Agreement, a “Competitor” is any bank, savings and
loan or other financial institution, that operates or has a physical location
within the State of Arkansas and/or Oklahoma (collectively, the “Restricted
Area”) or could reasonably be construed to be in competition with Parent and the
Company within the Restricted Area.

 

(c)  Notwithstanding the foregoing provisions of this Section 7, the Consultant
shall be deemed not to violate the provisions of Section 7(a) with respect to a
Competitor that is headquartered outside of the Restricted Area if the
Consultant is associated with such Competitor in an executive or operational
capacity outside the Restricted Area so long as the operations of such
Competitor in the Restricted Area do not constitute such Competitor’s principal
business and any responsibility that the Consultant has for the local operations
of such Competitor in the Restricted Area are not directly included within the
Consultant’s personal responsibilities for such Competitor (it being understood,
however, that it would be a violation of Section 7(a) for such Consultant to
associate with a Competitor and either (i) direct or have more than an indirect
and secondary responsibility for the introduction or strategic expansion of a
Competitor’s business in the Restricted Area or (ii) solicit or cause others to
solicit customers or employees of Parent or the Company in connection with such
introduction or strategic expansion).

 

8.  Nonsolicitation.    (a)  The Consultant agrees that during the Employment
Term and the Applicable Period the Consultant shall not (i) solicit or cause
others to solicit (whether by mail, telephone, personal meeting or otherwise) or
induce any then current employee of Parent or the Company (or any person that
was such an employee during the six-month period immediately prior to the
initial solicitation or inducement) to resign from Parent or the Company or to
apply for or accept employment or a consultancy with any other person or entity,
(ii) except in response to a good faith request by a person or entity that is
not (or is not related to or associated with) a Competitor for a recommendation
regarding the employment qualifications of any such current or former employee,
recommend to any person or entity that such person or entity employ or engage
such current or former employee or (iii) hire, for the benefit of the Consultant
or any other person or entity, any then current employee of Parent or the
Company (or any person that was such an employee during the six-month period
immediately prior thereto), other than any such employee whose employment was
involuntarily terminated by Parent or the Company.

 

5



--------------------------------------------------------------------------------

(b)  The Consultant agrees that during the Employment Term and the Applicable
Period the Consultant shall not (i) solicit or cause others to solicit (whether
by mail, telephone, personal meeting or otherwise) or induce any client,
customer or supplier of Parent or the Company to transact business with a
Competitor or reduce or refrain from doing any business with Parent or the
Company, (ii) interfere with or damage (or attempt to interfere with or damage)
any relationship between Parent or the Company and their customers or suppliers
(or any person or entity in respect of which the Consultant has actual knowledge
that Parent or the Company has approached or has made significant plans to
approach as a prospective client, customer or supplier) or (iii) disparage
(including by relative comparison) Parent or the Company or any of its products
or activities.

 

9.  Tolling of Applicable Period.    The Applicable Period shall be tolled
during (and shall be deemed automatically extended by) any period in which the
Consultant is in violation of the provisions of Sections 7 or 8.

 

10.  Nondisparagement.    The Consultant shall not, whether written or orally,
criticize, denigrate or disparage Parent or the Company, or any of its current
or former directors, employees, agents or representatives, with respect to any
of its past or present activities, or otherwise publish (whether written or
orally) statements that tend to portray Parent or the Company or any of its
current or former directors, employees, agents or representatives in an
unfavorable light.

 

11.  Company Property.    The Consultant acknowledges that all notes, memoranda,
specifications, devices, formulas, records, files, lists, drawings, documents,
models, equipment, property, computer, software or intellectual property
relating to Parent’s or the Company’s business in whatever form (including
electronic), and all copies thereof, that are received or created by the
Consultant while an employee of or consultant to Parent or the Company are and
shall remain the property of Parent or the Company, and the Consultant shall
immediately return such property to Parent or the Company upon the termination
of the Consultant’s services hereunder and, in any event, at Parent’s or the
Company’s request (whether during or after the period of Consultant’s services
hereunder). The Consultant further agrees that any property situated on Parent’s
or the Company’s premises and owned by Parent or the Company, including disks
and other storage media, filing cabinets or other work areas, is subject to
inspection by Parent or the Company personnel at any time with or without
notice.

 

12.  Notification of Subsequent Employer.    The Consultant hereby agrees that
prior to accepting employment with any other person or entity during any period
during which the Consultant remains subject to any of the covenants set forth in
Sections 7 and 8, the Consultant shall provide such prospective employer with
written notice of the provisions of Sections 6, 7 and 8, with a copy of such
notice delivered simultaneously to Parent and the Company.

 

13.  Remedies and Injunctive Relief.    The Consultant acknowledges that a
violation by the Consultant of any of the covenants contained in Sections 6, 7
or 8 would cause immeasurable and irreparable damage to Parent and the Company
in an amount that would be material but not readily ascertainable, and that any
remedy at law (including the payment of damages) would be inadequate.
Accordingly, the Consultant agrees that, notwithstanding any provision of this
Agreement to the contrary, Parent and the Company shall be entitled (without the
necessity of showing economic loss or other actual damage) to injunctive relief
(including temporary restraining orders, preliminary injunctions and/or
permanent injunctions) in any court of competent jurisdiction for any actual or
threatened breach of any of the covenants set forth in Sections 6, 7 or 8 in
addition to any other legal or equitable remedies it may have. The preceding
sentence shall not be construed as a waiver of the rights that Parent and the
Company may have for damages under this Agreement or otherwise, and all of
Parent’s and the Company’s rights shall be unrestricted.

 

14.  Representations and Covenants of Executive.    The Consultant represents,
warrants and covenants that (a) the Consultant has the full right and authority
to enter into this Agreement and perform his obligations hereunder, (b) the
Consultant is not bound by any agreement that conflicts with or prevents or
restricts the full performance of his duties and obligations to Parent and the
Company hereunder during or after the Employment Term and Consulting Term and
(c) the execution and delivery of this Agreement shall not result in any breach
or

 

6



--------------------------------------------------------------------------------

violation of, or a default under, any existing obligation, commitment or
agreement to which the Consultant is subject.

 

15.  Consent to Jurisdiction; Waiver of Jury Trial.    (a)  Except as otherwise
specifically provided herein, the parties hereto each hereby irrevocably submits
to the exclusive jurisdiction of any federal court located within the State of
Arkansas (or, if subject matter jurisdiction in that court is not available, in
any state court located within the State of Arkansas) over any dispute arising
out of or relating to this Agreement. The Consultant also irrevocably submits to
the following jurisdictions: (i) if the Consultant’s then principal residence is
not in the State of Arkansas, the jurisdiction of the state and federal courts
sitting in the country or locality in which the Consultant’s then principal
residence is located; and (ii) the jurisdiction of any court competent to take
jurisdiction under its own rules, in each case for purposes of enforcing a
judgment obtained by Parent or the Company in support of injunctive relief to
prevent or stop a violation by the Consultant of Sections 6, 7 or 8. The parties
undertake not to commence any suit, action or proceeding arising out of or
relating to this Agreement in a forum other than a forum described in this
Section 15(a); provided, however, that nothing herein shall preclude Parent or
the Company from bringing any suit, action or proceeding in any other court for
the purposes of enforcing the provisions of Section 15 or enforcing any judgment
obtained by Parent or the Company.

 

(b)  The agreement of the parties to the forum described in Section 15(a) is
independent of the law that may be applied in any suit, action, or proceeding
and the parties agree to such forum even if such forum may under applicable law
choose to apply non-forum law. The parties hereby waive, to the fullest extent
permitted by applicable law, any objection which they now or hereafter have to
personal jurisdiction or to the laying of venue of any such suit, action or
proceeding brought in an applicable court described in Section 15(a), and each
party agrees that it shall not attempt to deny or defeat such personal
jurisdiction by motion or other request for leave from any such court. The
parties agree that, to the fullest extent permitted by applicable law, a final
and non-appealable judgment in any suit, action or proceeding brought in any
applicable court described in Section 15(a) shall be conclusive and binding upon
the parties and may be enforced in any other jurisdiction.

 

(c)  Each party hereto irrevocably consents to the service of any and all
process in any suit, action or proceeding arising out of or relating to this
Agreement by the mailing of copies of such process to such party at such party’s
address specified in Section 26. In addition, the Consultant irrevocably
appoints Feld, Hyde, Wertheimer & Bryant, P.C. as the Consultant’s agent for
service of process in connection with any suit, action or proceeding, who shall
promptly advise the Consultant of any such service of process.

 

(d)  Each party hereto hereby waives, to the fullest extent permitted by
applicable law, any right it may have to a trial by jury in respect of any suit,
action or proceeding arising out of or relating to this Agreement. Each party
hereto (i) certifies that no representative, agent or attorney of any other
party has represented, expressly or otherwise, that such party would not, in the
event of any action, suit or proceeding, seek to enforce the foregoing waiver
and (ii) acknowledges that it and the other party hereto has been induced to
enter into this Agreement by, among other things, the mutual waiver and
certifications in this Section 15(d).

 

16.  Cooperation.    The Consultant shall provide reasonable cooperation in
connection with any suit, action or proceeding (or any appeal from any suit,
action or proceeding) which relates to events occurring during the Consultant’s
employment or consultancy with Parent, the Company, their subsidiaries and
affiliates, and their predecessors, provided that the Company shall reimburse
the Consultant for expenses reasonably incurred in connection with such
cooperation.

 

17.  Consent to Options Cashout.    The Consultant acknowledges and agrees that
each outstanding option to acquire TARGET Common (as defined in the Merger
Agreement) shall be canceled in exchange for a cash payment in accordance with
Section 1.3 of the Merger Agreement.

 

18.   Withholding.     The Company may withhold from any amounts payable under
this Agreement such federal, state, local, foreign or other taxes as are
required to be withheld pursuant to any applicable law or regulation.

 

7



--------------------------------------------------------------------------------

19.  Independent Contractor Status During Consulting Term.    Consultant shall
at all times during the Consulting Term be an independent contractor with
respect to Parent and the Company and the Company shall not withhold or deduct
from any amounts payable under this Agreement in respect of consulting services
provided hereunder, any amount or amounts in respect of income taxes or other
employment taxes of any other nature on behalf of Consultant. Consultant shall
be solely responsible for the payment of any federal, state, local or other
income and/or self-employment taxes in respect of the amounts payable to
Consultant in respect of such consulting services under this Agreement. For the
avoidance of doubt, following the termination of Consultant’s employment upon
the expiration of the Employment Term, under no circumstances shall Consultant
(a) have or claim to have power of decision hereunder in any activity on behalf
of Parent or the Company, (b) have the power or authority hereunder to obligate,
bind or commit Parent or the Company in any respect or (c) direct the work of
any employee of Parent or the Company or make any management decisions on behalf
of Parent or the Company. During the Consulting Term, neither Parent nor the
Company shall, with respect to Consultant’s consulting services, exercise or
have the power to exercise such level of control over Consultant as would
indicate or establish that a relationship of employer and employee exists
between Consultant and Parent or the Company.

 

20.  Assignment.    (a) This Agreement is personal to the Consultant and without
the prior written consent of a duly authorized officer of Parent and the Company
shall not be assignable by the Consultant other than by will or the laws of
descent and distribution, and any assignment in violation of this Agreement
shall be void.

 

(b)  This Agreement shall be binding on, and shall inure to the benefit of, the
parties to it and their respective heirs, legal representatives, successors and
permitted assigns (including, in the event of the Consultant’s death, the
Consultant’s estate and heirs in the case of any payments due to the Consultant
hereunder).

 

(c)  Parent and the Company may assign this Agreement and its rights and
obligations hereunder to any entity which, by way of merger, consolidation,
purchase or otherwise, becomes, directly or indirectly, a successor to all or
substantially all of the business and/or assets of Parent or the Company,
respectively. Without impairing the Consultant’s obligations hereunder, Parent
or the Company may at any time and from time to time assign its rights and
obligations hereunder to any of its subsidiaries or affiliates (and have such
rights and obligations reassigned to it or to any other subsidiary or
affiliate). The Consultant acknowledges and agrees that all of the Consultant’s
covenants and obligations to Parent and the Company, as well as the rights of
Parent and the Company hereunder, shall run in favor of and shall be enforceable
by Parent and the Company, their subsidiaries and affiliates and their
successors and permitted assigns.

 

21.  Governing Law.    The validity, interpretation, construction, and
performance of this Agreement shall be governed by the laws of the State of
Arkansas without regard to principles of conflict of laws.

 

22.  Amendment; No Waiver.    No provisions of this Agreement may be amended,
modified, waived or discharged except by a written document signed by the
Consultant and a duly authorized officer of Parent and the Company. The failure
of a party to insist upon strict adherence to any term of this Agreement on any
occasion shall not be considered a waiver of such party’s rights or deprive such
party of the right thereafter to insist upon strict adherence to that term or
any other term of this Agreement.

 

23.  Severability.    The Consultant agrees that in the event that any court of
competent jurisdiction shall finally hold that any provision of this Agreement
(whether in whole or in part) is void or constitutes an unreasonable restriction
against the Consultant, such provision shall not be rendered void but shall be
deemed to be modified to the minimum extent necessary to make such provision
enforceable for the longest duration and the greatest scope as such court may
determine constitutes a reasonable restriction under the circumstances. The
invalidity or unenforceability of any provisions of this Agreement shall not
affect the validity or enforceability of any other provisions of this Agreement,
which shall remain in full force and effect to the fullest extent permitted by
law.

 

24.  Entire Agreement.    This Agreement sets forth the entire understanding
between the parties with respect to the subject matter hereof, and all oral or
written agreements or representations, express or implied, with respect to the
subject matter hereof and thereof are set forth in this Agreement.

 

8



--------------------------------------------------------------------------------

25.  Survival of Rights and Obligations.    The rights and obligations of the
parties under the provisions of this Agreement shall survive, and remain binding
and enforceable, notwithstanding the termination of the Consultant’s employment
or consultancy with Parent and the Company or any settlement of the financial
rights and obligations arising from the Consultant’s employment or consultancy
with Parent and the Company, to the extent necessary to preserve the intended
benefits of such provisions.

 

26.  Notices.    All notices and other communications hereunder shall be in
writing and shall be given by hand delivery to the other party or by registered
or certified mail, return receipt requested, postage prepaid, or via facsimile,
addressed as follows:

 

If to Parent:

  

Arvest Holdings, Inc.

125 W. Central Avenue

Suite 218

Bentonville, AR 72712

fax: (479) 273-7477

 

If to the Company:

  

Superior Financial Corp.

16101 LaGrande Drive

Suite 103

Little Rock, AR 72223

fax:

 

If to the Consultant:

  

C. Stanley Bailey

26 Bretagne Circle

Little Rock, AR 72223

fax: (501) 821-6917

 

or to such other address as either party shall have furnished to the other in
writing. All notices and communications shall be deemed to have been duly given
and received: (a) on the date of receipt, if delivered by hand; (b) three (3)
business days after being sent by first class certified mail, return receipt
requested, postage prepaid; (c) one (1) business day after sending by next-day
delivery service with confirmation of receipt; or (d) if given by facsimile, at
the time transmitted to the respective facsimile numbers set forth below, or to
such other facsimile number as either party may have furnished to the other in
writing in accordance herewith, and the appropriate confirmation received (or,
if such time is not during a business day, at the beginning of the next such
business day). As used herein, the term “business day” means any day that is not
a Saturday, Sunday or legal holiday in the State of Arkansas.

 

27.  Reimbursement of Legal Fees.    The prevailing party shall be entitled to
recover from the non-prevailing party all litigation costs and attorneys’ fees
and expenses incurred by the prevailing party in any suit, action or proceeding
arising out of or relating to this Agreement.

 

28.  No Third-Party Beneficiaries.    Except as expressly provided herein, this
Agreement shall not confer on any person other than the parties hereto any
rights or remedies hereunder.

 

29.  Headings and References.    (a) The headings of this Agreement are inserted
for convenience only and neither constitute a part of this Agreement nor affect
in any way the meaning or interpretation of this Agreement. When a reference in
this Agreement is made to a Section, such reference shall be to a Section of
this Agreement unless otherwise indicated. All references to the term
“including” shall be deemed to mean “including, without limitation”.

 

(b)  The parties agree and acknowledge that the use of the defined term
“Consultant” throughout the Agreement in connection with the performance of
services by Consultant during the Employment Term is not intended to imply that
the status of the Consultant is anything other than an employee of the Company
for all purposes during the Employment Term.

 

9



--------------------------------------------------------------------------------

30.  Counterparts.    This Agreement may be executed (including via facsimile)
in one or more counterparts, each of which shall be deemed to be an original,
but all of which together shall constitute one and the same instrument, and
shall become effective when one or more counterparts have been signed by each of
the parties and delivered to the other parties.

 

[remainder of this page intentionally left blank]

 

10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been executed by the parties as of the
date first written above.

 

ARVEST HOLDINGS, INC.

By:

 

    /s/    JIM WALTON

--------------------------------------------------------------------------------

   

Name:    Jim Walton

Title:

 

 

SUPERIOR FINANCIAL CORP.

By:

 

    /s/    C. MARVIN SCOTT

--------------------------------------------------------------------------------

   

Name:    C. Marvin Scott

Title:    President & COO

 

/s/    C. STANLEY BAILEY

--------------------------------------------------------------------------------

C. STANLEY BAILEY

 

 

11